UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4298



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD DOYLE HUDSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-03-28)


Submitted:   October 31, 2005          Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Camille M. Davidson, THE FULLER LAW FIRM, P.C., Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Kimlani S. Murray, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Richard Doyle Hudson pled guilty to two counts of bank

robbery, in violation of 18 U.S.C. § 2113(a) (2000), and using or

carrying a firearm during and in relation to a crime of violence,

in violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2005).                The

district court sentenced him as a career offender to a total of 262

months    of    imprisonment.       Hudson    appeals    his   conviction    and

sentence, asserting that counsel provided ineffective assistance

during plea negotiations, the Government engaged in prosecutorial

misconduct, and his sentence violates the Sixth Amendment.                 Hudson

has filed two motions in this court to file a pro se supplemental

brief.    We grant his motions, reject the claims raised in his pro

se supplemental brief, and affirm his convictions and sentence.

               Hudson   contends    that     counsel    provided      ineffective

assistance by estimating his potential sentence using the wrong

version of the sentencing guidelines.                 However, “[i]neffective

assistance claims are not cognizable on direct appeal unless

counsel’s ineffectiveness conclusively appears on the record.”

United States v. James, 337 F.3d 387, 391 (4th Cir. 2003), cert.

denied,    540     U.S.   1134     (2004).       We    find    that     counsel’s

ineffectiveness does not conclusively appear on the face of this

record.    See United States v. Craig, 985 F.2d 175, 180 (4th Cir.

1993) (rejecting claim that counsel was ineffective in discussing

sentencing possibilities under two plea agreements offered by


                                     - 2 -
Government where defendant “ultimately entered his plea based on

risk   information       given    him   by   the   sentencing     court,     not   his

counsel”).      We therefore decline to address this issue on direct

appeal.

              Next, Hudson contends that the Government engaged in

prosecutorial misconduct because the plea agreement accepted by the

district court did not provide that he would be sentenced under the

2001 version of the sentencing guidelines.               We review “a claim of

prosecutorial misconduct . . . to determine whether the conduct so

infected      the    trial    with   unfairness    as   to    make   the   resulting

conviction a denial of due process.” United States v. Scheetz, 293

F.3d   175,    185     (4th   Cir.   2002)   (internal       quotation     marks   and

citation omitted).           Our review of the record leads us to conclude

that no due process violation occurred.

              Finally, Hudson contends that, in light of Blakely v.

Washington, 542 U.S. 296 (2004), his sentence violates the Sixth

Amendment.          His claim is foreclosed by our decision in United

States v. Collins, 412 F.3d 515, 521-23 (4th Cir. 2005) (holding

that   application       of    career   offender    enhancement      falls    within

exception for prior convictions reaffirmed in United States v.

Booker, 125 S. Ct. 738 (2005), where facts were undisputed, making

it unnecessary to engage in further fact finding about prior

conviction).         We therefore find no Sixth Amendment error.




                                        - 3 -
            Accordingly,   we   affirm   Hudson’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           AFFIRMED




                                - 4 -